                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

 DEMARIO DONTEZ WALKER                                                               PLAINTIFF

 V.                                                      CAUSE NO. 3:18-CV-708-CWR-LRA

 PELICIA HALL, ET AL.                                                            DEFENDANTS



                ORDER ADOPTING REPORT AND RECOMMENDATION

       This matter is before the Court pursuant to the Report and Recommendation of the United

States Magistrate Judge, which was entered on July 19, 2019. Docket No. 28. The Report and

Recommendation clearly notified the petitioner that failure to file written objections to the

findings and recommendations contained therein within 14 days after service would bar further

appeal in accordance with Local Rule 72(a)(3). Id.; see 28 U.S.C. § 636.

       This Court, finding that there has been no submission of written objections by any party,

hereby adopts said Report and Recommendation as the Order of this Court. Accordingly, this

case is dismissed without prejudice for failure to exhaust available state court remedies. A

separate Final Judgment will issue this day.

       SO ORDERED, this the 16th day of August, 2019.

                                               s/ Carlton W. Reeves
                                               UNITED STATES DISTRICT JUDGE
